       Case 1:21-cv-04837-LAK-SDA Document 15 Filed 07/20/21 Page 1 of 1

                  MICHAEL J. AVILES & ASSOCIATES, LLC
                                   145 Hudson Street - Suite 5C
                                      New York, New York 10013
                                             ----------------
                7/20/2021              Telephone (212) 307-0023
                                       Telecopier (212) 307-0187
                                                                               July 19, 2021
BY ELECTONIC FILING
Honorable Stewart D. Aaron                  Application GRANTED. SO ORDERED.
United States Magistrate Judge              Dated: July 20, 2021
Southern District of New York
500 Pearl Street
New York, NY 10007

                       Re:     Francisco Melo-Cordero v. Shaddai Transport LLC et al
                               Civ. No. 21-CV-4837 (Kaplan, J.) (Aaron, M.J.)

Dear Judge Aaron:

        I represent the plaintiff Francisco Melo-Cordero in the above-referenced case. On July 7,
2021, your Honor Ordered plaintiff to file an affidavit or an amended complaint adequately
establishing the existence of subject-matter jurisdiction by July 21, 2021 (Dkt. No. 12). Since that
time, the undersigned has made many efforts to discover the citizenships of the members of
defendants Shaddai Transport LLC and FTVY Logistics LLC, including online searches, secretary
of state searches, and contacting the parties and insurers. I have been unable to uncover any
information on Shaddai entirely including active contact information. I have been more successful
reaching defendant FTVY Logistics LLC and believe counsel will appear for them soon. Plaintiff
then expects to serve interrogatories for such information.

         Plaintiff hereby makes an application to the Court respectfully requesting plaintiff have
thirty (30) more days to provide the Court an affidavit or an amended complaint adequately
establishing the existence of subject-matter jurisdiction. This is the first request for an extension.
Plaintiff is the only party affected.

       Thank you for your consideration of this request.

                                                               Respectfully,

                                                               MICHAEL J. AVILES & ASSOCIATES
                                                               Attorneys for Plaintiff


                                                               __________________________
                                                               Natascia Ayers, Of-Counsel
                                                               145 Hudson Street, Suite 5C
                                                               New York, New York 10013
                                                               Tel: (212) 307-0023
                                                               natascia@nayerslaw.com


                                              Page 1 of 1
